DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statement filed on 01/28/2021 are considered by examiner.

					  QUAYLE ACTION
3.	This application is in condition for allowance except for the following formal matters: 
In drawings, FIG. 1, there are two different points (156 on ON-TIME CONTROLLER 130, and 156 on BYPASS CONTROLLER 134) are referenced with the same number. 

4.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
5.	Claims 1-20 are allowable over prior art of record.

6.	None of prior art of record taken alone or in combination shows a method of operating a power converter comprising at least repeating the charging and the discharging at a switching frequency, and during the repeating: adjusting the switching frequency based on a voltage difference between an output voltage and a setpoint voltage; generating an on-time reference based on a frequency difference between the switching frequency and a setpoint frequency, the on-time of each charging of the inductor based on the on-time reference; and modifying the on-time proportional to the voltage difference along with further detailed limitations as recited in claims 1-6;  or a driver circuit for a switching power converter comprising at least an on-time controller is configured to, responsive to assertion of the set input, start a charge mode by asserting the high-gate terminal and de-asserted the low-gate terminal; the on-time controller is configured to maintain the charge mode for an on-time, the on-time having a duration based on a compensation signal received on the compensation input, and the on-time having a duration based on a frequency difference between the switching frequency and a setpoint frequency; and a bypass controller coupled to the compensation input, the bypass controller configured to drive the compensation signal to the on-time controller, the compensation signal proportional to the voltage difference along with further detailed limitations as recited in claims 7-15;  or a system comprising at least an on-time controller is configured to, responsive to assertion of the set input, place the inductor in a charge mode by making the first electrically controlled switch conductive and the second electrically controlled switch non-conductive; the on-time controller is configured to maintain the charge mode for an on-time, the on-time having a duration based on a compensation signal received on the compensation input, and the on-time having a duration proportional to a frequency difference between the switching frequency and a setpoint frequency a bypass controller coupled to the compensation input, the bypass controller configured to drive the compensation signal to the on-time controller, the compensation signal proportional to the voltage difference along with further detailed limitations as recited in claims 16-20.


				Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838